Citation Nr: 0721020	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-00 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to September 1967.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from an 
April 2004 rating decision by the Indianapolis, Indiana 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2006 a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing is of record.  In 
June 2006 the Board received additional evidence with a 
waiver of RO consideration. 


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service; 
sensorineural hearing loss was not manifested in the first 
postservice year; and it is not shown that any current 
hearing loss disability is, or might be, related to the 
veteran's service.

2.  Tinnitus was not manifested in service, and is not shown 
to be related to the veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2006).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.   38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via December 2003 letter, the veteran was advised of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The letter advised the veteran that he should submit 
any medical evidence pertinent to his claims.  VCAA notice 
was provided prior to the initial adjudication.  

While the veteran did not receive notice regarding the rating 
of hearing loss or tinnitus and effective dates of awards 
(Dingess v. Nicholson, 19 Vet. App. 473 (2006)), the decision 
below denies (and does not grant) service connection; neither 
the rating of a disability nor the effective date of such 
award is a matter for consideration.  The veteran is not 
prejudiced by the lack of such notice.
Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records and, to the extent 
possible, records of pertinent medical treatment.  The RO 
arranged for a VA audiological examination.  The veteran has 
not identified any outstanding medical evidence.  VA has met 
its assistance obligations.  The veteran is not prejudiced by 
the Board's proceeding with appellate review.  

II.  Factual Background

The veteran's service medical records contain no mention of 
complaints, treatment, or diagnosis of bilateral hearing loss 
or tinnitus.  His service records show that he was a supply 
clerk.  On service separation examination clinical evaluation 
of the ears were normal.  Audiometry revealed that puretone 
thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
/
0
LEFT
10
0
15
/
10

On May 2003 private audiological evaluation, the veteran 
reported gradually decreased hearing sensitivity over the 
past several months.  He denied tinnitus as well as 
dizziness.  He reported a history of operating power tools 
without the benefit of hearing protection during service.  
The examiner noted that the results of the audiogram 
demonstrated a mild to moderate sensorineural hearing 
impairment, bilaterally symmetrical.

In October 2003, the veteran submitted a claim seeking 
service connection for bilateral hearing loss and tinnitus; 
he indicated that hearing loss and tinnitus started in 1969 
and that no medical facility or physician treated him.

On January 2004 examination on behalf of VA, the veteran 
reported that he was exposed to gunfire and explosions.  He 
denied a history of occupational or recreational noise 
exposure.  He stated that he had been aware of his bilateral 
hearing loss since the late 1980's, but that it had become 
worse within the past five years.  He described his tinnitus 
as a telephone ring sound of medium intensity.  He reported 
that the tinnitus occurs only periodically and that he was 
unsure of the date/circumstance of the onset.  Audiometry 
revealed that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
40
35
40
LEFT
45
50
50
45
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  The 
diagnosis was mild to moderate, primarily sensorineural, 
hearing loss bilaterally.  The examiner noted that the 
tinnitus the veteran was experiencing was likely a secondary 
symptom of the hearing loss measured.  The audiologist 
reviewed the claims file in conjunction with the examination, 
and opined that bilateral hearing loss and tinnitus were less 
likely as not caused by, or a result of, noise exposure while 
on active duty.  It was noted that the veteran was unaware of 
any hearing loss until the 1980's, some 20 years after 
service.  The audiologist explained that hearing loss was 
established at a time too remote from the military to be 
related to service.

A September 2004 letter from the veteran's private physician 
states that he has taken care of the veteran for a number of 
years, and that he has had some problems with his hearing 
which recently had been documented.  The physician stated 
that there was no gross abnormality to his ear canal or ear, 
so he probably had sensorineural hearing loss on the basis of 
trauma from the past.  He indicated that whether the 
veteran's disabilities were related to service was unclear, 
but that he thought there was a possibility that they could 
be.

At the March 2006 Travel Board hearing, the veteran testified 
that while he was stationed in Vietnam he was exposed to 
constant noise, bombings, artillery fire, and gunfire.  He 
stated that he first noticed hearing loss and tinnitus in the 
late 1970's to early 1980's.

VA records received in June 2006 include August to October 
2004 audiological reports which show hearing aid evaluation 
and maintenance.
III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.

Certain chronic diseases, to include sensorineural hearing 
loss (as organic disease of the nervous system) may be 
service connected on a presumptive basis if manifested to a 
compensable degree during a specified period of time after a 
veteran's discharge from active duty (one year for organic 
disease of the nervous system).   38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent.  38 C.F.R. § 3.385.

Neither hearing loss nor tinnitus was manifested in service, 
and sensorineural hearing loss is not shown to have been 
manifested in the first postservice year.  Consequently 
service connection for these disabilities on the basis that 
they became manifest in service and persisted, or on a 
presumptive basis (for sensorineural hearing loss as chronic 
disease under 38 U.S.C.A. § 1112) is not warranted.  

The record reflects that the veteran has bilateral hearing 
loss and tinnitus; however, there is no competent evidence 
that relates the veteran's current hearing loss and tinnitus 
to his service or an event therein.  

While the veteran's private physician suggested in a 
September 2004 letter that the claimed disabilities possibly 
could be related to service, his opinion is clearly 
speculative in nature as it did not find with any meaningful 
level of probability that bilateral hearing loss and tinnitus 
were related to service.  Speculative or conjectural opinions 
as to causation are not probative.  See 38 C.F.R. § 3.102; 
Bloom v. West, 12 Vet. App. 185, 186-87 (1999).

The January 2004 VA examiner elicited the veteran's history, 
reviewed the claims file after testing, and specifically 
stated that bilateral hearing loss and tinnitus were 
established at a time too remote from the military to be 
related.  Because that opinion is based on review of the 
actual record, and provides supporting rationale, noting the 
absence of pertinent complaints or pathology until the 1980's 
(by the veteran's then account) which was 20 years 
postservice, the Board finds that opinion persuasive in the 
matter of a nexus between the disabilities for which service 
connection is sought and the veteran's active service.  

In May 2003 the veteran reported noting gradually decreasing 
hearing over the past several months.  When he filed the 
claims on appeal in October 2003, he reported his hearing 
loss and tinnitus began in 1969.  On January 2004 fee basis 
examination, he reported he first noticed hearing loss in the 
late 1980's.  In testimony at his Travel Board hearing he 
indicated that he first noticed hearing loss in the late 
1970's/early 1980's.  Of these accounts, the Board finds the 
earliest (i.e., that hearing loss became noticeable a number 
of months prior to May 2003) the most credible.  This history 
is most the consistent with clinical records, is the most 
contemporaneous with the initial treatment sought for the 
disability, and was offered in conjunction with treatment, 
not seeking compensation.  Significantly, a lengthy period of 
time between service and the earliest postservice clinical 
documentation of the disabilities for which service 
connection is sought (here some 36 years) is, of itself, a 
factor for consideration against a finding that any current 
hearing loss disability or tinnitus was incurred in service.  
See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).  
Because the veteran is a layperson, his own belief that his 
bilateral hearing disability and tinnitus may be related to 
service is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's hearing 
loss and tinnitus are related to his service, and therefore 
against the claims seeking service connection for these 
disabilities.  Hence, the claims must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


